Exhibit 10.1

AGREEMENT

This Agreement (“Agreement”) is made and entered into as of September 25, 2018
by and among B. Scott Smith (“Executive”), and Sonic Automotive, Inc. (“Sonic”).

BACKGROUND

1.    Executive currently is employed as Chief Executive Officer and President
of Sonic, and further serves as a director of Sonic and as an officer, director,
manager or governor of all of Sonic’s direct or indirect wholly-owned
subsidiaries.

2.    Executive has informed the Board of Directors of Sonic that he would like
to resign (a) his officer positions as Chief Executive Officer and President of
Sonic, (b) his position as a director of Sonic, and (c) his positions as an
officer, director, manager or governor of each of Sonic’s direct or indirect
wholly-owned subsidiaries, subject to entering into a mutually-acceptable
agreement to continue his employment with Sonic in his capacity as Co-Founder of
Sonic.

NOW, THEREFORE, for and in consideration of the mutual promises hereinafter
expressed, it is hereby agreed by and among the parties as follows:

1.    Resignation of Officer and Director Positions. Pursuant to his execution
and delivery of the formal resignation letter attached hereto as Exhibit A,
Executive shall resign (a) his officer positions as Chief Executive Officer and
President of Sonic, (b) his position as a director of Sonic, and (c) his
positions as an officer, director, manager or governor of each of Sonic’s direct
or indirect wholly-owned subsidiaries, in each case effective September 24,
2018. Executive’s employment with Sonic will continue as an employee at will in
his capacity as Co-Founder of Sonic, and Executive will continue to provide
strategic consulting services to Sonic in this capacity.

2.    Consideration. In consideration of Executive’s obligations entered into
pursuant to this Agreement, Sonic hereby agrees to the following:

 

  (a)

Executive shall continue his employment with Sonic as an employee at will in his
capacity as Co-Founder of Sonic, subject to the terms and conditions of this
Agreement;

 

  (b)

All of the currently outstanding performance-based restricted stock units
(“RSUs”) previously granted to Executive in 2016 and 2017 by Sonic shall vest in
full, with no further restrictions, effective as of the date of this Agreement;
with respect to the February 23, 2018 grant to Executive of 92,525 RSUs subject
to a performance condition based on Sonic’s achievement of 2018 earnings per
share objectives, subject to Executive’s continued employment with Sonic and
continued adherence to the terms and conditions of this Agreement, such grant
will remain outstanding until certification of the extent of achievement of such
performance condition by Sonic’s Compensation Committee (to occur by no later
than March 15,

 

1



--------------------------------------------------------------------------------

  2019) and any corresponding reduction in the amount of such RSUs by Sonic’s
Compensation Committee, and the RSUs remaining after such certification and
reduction by Sonic’s Compensation Committee (if any) shall then immediately vest
in full with no further restrictions effective as of the date of certification
by Sonic’s Compensation Committee;

 

  (c)

Executive’s base salary currently in effect will continue in effect during his
continued employment with Sonic;

 

  (d)

Subject to his continued employment with Sonic and his continued adherence to
the terms and conditions of this Agreement, Executive shall remain eligible for
an annual performance-based cash bonus for his performance during the 2018
calendar year on the same terms and conditions as previously approved by the
Compensation Committee of Sonic’s Board of Directors on February 23, 2018;

 

  (e)

Subject to his continued employment with Sonic and his continued adherence to
the terms and conditions of this Agreement, Executive shall remain eligible for
a grant of performance-based restricted stock units in February 2019 at the same
time of grant as to Sonic’s executive officers, in an amount equivalent to the
dollar value at time of grant of Executive’s performance-based restricted stock
unit grant received on February 23, 2018, and otherwise on the same terms and
conditions as will apply to the performance-based restricted stock units granted
to Sonic’s executive officers in February 2019;

 

  (f)

Subject to his continued employment with Sonic and his continued adherence to
the terms and conditions of this Agreement, Executive shall continue to receive
all of the same benefits and perquisites currently in effect for Executive; and

 

  (g)

Executive’s rights to indemnification as an officer and director of Sonic and
its subsidiaries, as contained in the bylaws of Sonic and, as applicable, the
bylaws or operating agreements of Sonic’s subsidiaries, shall continue in full
force and effect notwithstanding Executive no longer serving as an officer,
director, manager or governor.

3.    Mutual Non-Disparagement.

(a)              Executive agrees that he will not, directly or indirectly,
disparage Sonic or any of its subsidiaries, or any of the officers or directors
of Sonic, and Executive will further not initiate or participate in any contact
or communications, written or oral, which have the effect of damaging their
reputation, unless required by subpoena, court order or applicable law. This
obligation of Executive shall apply for a period of ten (10) years following the
date of this Agreement.

 

2



--------------------------------------------------------------------------------

(b)              Executive agrees that he will direct any communications or
questions related to his resignations contemplated by this Agreement to Sonic’s
Corporate Director of Human Resources.

(c)              Sonic agrees that it will not, directly or indirectly through
any of its officers or directors, disparage Executive, and will not initiate or
participate in any contact or communications, written or oral, which have the
effect of damaging Executive’s reputation, unless required by subpoena, court
order or applicable law. This obligation of Sonic shall apply for a period of
ten (10) years following the date of this Agreement.

4.    Mutual Confidentiality. Sonic and Executive agree that they will not, at
any time or in any manner, either directly or indirectly, disclose, divulge,
communicate, or otherwise reveal or allow to be revealed information about the
terms, substance or content of this Agreement, the terms, substance or content
of any communications, written or oral, concerning the negotiation, execution or
implementation of this Agreement, with the exception of public disclosure
required of Sonic pursuant to applicable federal securities laws and the rules
of the New York Stock Exchange. This confidentiality obligation shall extend to
any communications by Executive with regard to his employment or the
resignations contemplated by this Agreement, unless required by subpoena, court
order or applicable law; provided, however, that Executive may disclose such
information to his attorney, spouse, accountant, medical providers, or financial
advisor so long as he obtains their prior commitment to follow the
confidentiality provisions of this Paragraph 4, and that Company may disclose
such information as required pursuant to applicable federal securities laws and
the rules of the New York Stock Exchange.

5.    Non-Competition. During Executive’s employment with Sonic following the
date of this Agreement, Executive shall not provide information to, solicit or
sell for, organize or own any interest in (either directly or through any
parent, affiliate or subsidiary corporation, partnership or other entity), or
become employed or engaged by, or act as an agent or consultant for any
individual or entity engaged in the marketing, selling and leasing of new and/or
used automobiles and trucks, the servicing of automobiles and/or trucks,
including collision repair, and the provision of financing and insurance to
automobile and truck customers, and the development and implementation of new
and highly proprietary business methods, technologies, and marketing strategies
to expand such business (the “Business”) located within a twenty-five (25) mile
radius from any automobile dealership owned by Sonic or any subsidiary of Sonic
as of the date of this Agreement (the “Restricted Territory”); provided,
however, that nothing herein shall preclude the Executive from holding not more
than three percent (3%) of the outstanding shares of any publicly held company
which may be so engaged in a trade or business identical or similar to the
Business of Sonic, so long as such ownership does not provide to the Executive
the ability to influence the management of such company in any material respect.

6.    Non-Solicitation. During his employment and for a period of two (2) years
following Executive’s resignation from employment from Sonic or termination of
Executive’s employment with Sonic for any reason, Executive shall not directly
or indirectly, on his own behalf or on behalf of any other individual or entity:
(a) employ or solicit the employment of, or hire or retain as an agent,
consultant or any other capacity, or engage in a business enterprise with, any
person who at any time during the twelve (12) calendar months immediately
preceding the termination or expiration of his employment, was employed by Sonic
or any of Sonic’s

 

3



--------------------------------------------------------------------------------

subsidiaries, or (b) interfere or attempt to interfere with the terms or any
aspects of the relationship between Sonic or any of Sonic’s subsidiaries and any
person or entity with whom Sonic or any subsidiary of Sonic has purchased
automobiles, trucks, parts, supplies, inventory or services, including but not
limited to any automobile manufacturer or its U.S. sales affiliate, at any time
during the twelve (12) calendar months immediately preceding the termination or
expiration of his employment with Sonic.

7.    Clawback. In the event that Sonic determines that Executive has violated
the terms of Paragraphs 3 (“Mutual Non-Disparagement”), 4 (“Mutual
Confidentiality”), 5 (“Non-Competition”) or 6 (“Non-Solicitation”) (even if such
paragraphs are held invalid or unenforceable), then the Executive agrees to
immediately pay Sonic an amount equal to the fair market value of all
compensation paid by Sonic to the Executive following the date of this
Agreement, with the sole exception of any base salary paid to Executive
following the date of this Agreement.

8.    Governing Law; Venue. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall, in all respects, be governed
by and construed according to the substantive laws of the State of North
Carolina and without application of its choice of law principles.

9.    Arbitration. Any dispute or controversy arising out of or relating to this
Agreement shall be settled exclusively by arbitration in Charlotte, North
Carolina, in accordance with the terms of Sonic’s standard arbitration agreement
for employment-related disputes.

10.    Required Approval by Sonic’s Compensation Committee; Binding Effect. This
Agreement is subject to the formal approval of the Compensation Committee of
Sonic’s Board of Directors. This Agreement will be binding upon, inure to the
benefit of and be enforceable by any and all successors and assigns of the
parties.

11.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

12.    Voluntary Execution. The parties, intending to be legally bound, apply
their signatures voluntarily and with full understanding of the contents of this
Agreement and after having had ample time to review and study this Agreement.

[The remainder of this page is intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first written above.

 

EXECUTIVE /s/ B. SCOTT SMITH B. Scott Smith   SONIC AUTOMOTIVE, INC. By:   /s/
HEATH BYRD Name:   Heath Byrd Title:   EVP/CFO

 

5